Title: Cash Accounts, April 1765
From: Washington, George
To: 



[April 1765]




Cash



Apl 1—
To Ditto [cash] of Mr Lund Washington
£ 8. 0.0


25—
To Ditto of Ditto
7. 0.0



Contra



Apl 8—
By Josias Cook
5. 0.0



By [Thomas] Bishops E[x]p[enses]s to Churchills Sale
0. 4.9



9—
By Cash lent Jno. Askew
3. 0.0


24—
By Mr Lund Washington
16. .0


25—
By Entrance pd Mr Stedlar to Musick (Maryld Cury)
4. 1.0



By Saml Moxley’s Order to Mr Magowan
6. 9.4


28—
By Wm Houston for Shoeing my horse
0. 4.0



By Do for putting a pr of Shoes to my Boots
0.12.6



By Servants
0. 2.0


